This court did not; pass upon the original contract entered into with the committee, but determined as a question of fact that $1,005, in addition to other amounts received, was earned by the attorney who conducted the foreclosure proceedings. There being, therefore, a simple question of fact' involved, determined on conflicting testimony, which is not reviewable by the Court of Appeals, no sufficient ground for a stay is made out, and the motion is, therefore, denied, without costs. Present — Jenks, P. J., Thomas, Stapleton and Putnam, JJ.